NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           AUG 01 2013

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 12-30294

               Plaintiff - Appellee,              D.C. No. 2:12-cr-06026-WFN

  v.
                                                  MEMORANDUM *
HECTOR FARIAS-ALVAREZ,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Hector Farias-Alvarez appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

being an alien in the United States after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Farias-Alvarez contends that the district court erred when it applied a 16-

level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his prior assault

conviction under section 9A.36.021(1)(c) of the Revised Code of Washington.

The district court did not err when it applied the enhancement. See United States v.

Hermoso-Garcia, 413 F.3d 1085, 1089 (9th Cir. 2005) (holding that a conviction

under section 9A.36.021(1) is categorically a “crime of violence” under section

2L1.2(b)(1)(A)(ii)); see also United States v. Grajeda, 581 F.3d 1186, 1189 (9th

Cir. 2009) (court’s “inquiry is complete” if offense is categorically a crime of

violence).

      Farias-Alvarez contends that the district court procedurally erred by failing

to sentence him individually and failing to address his non-frivolous requests for

sentencing relief. We review for harmless error. See United States v. Munoz-

Camarena, 631 F.3d 1028, 1030 & n.5 (9th Cir. 2011) (per curiam). The district

court did not err because, before imposing the sentence, it considered Farias-

Alvarez’s history and characteristics and his arguments for a lower sentence based

on cultural assimilation and the need to avoid sentencing disparities.

      Farias-Alvarez also contends that his sentence is substantively unreasonable

in light of the nature and circumstances of the offense, his history and

characteristics, and the need to avoid unwarranted disparity with similarly situated


                                           2                                     12-30294
illegal aliens. The district court did not abuse its discretion in imposing Farias-

Alvarez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence at the low end of the Guidelines range is substantively reasonable in light

of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors.

See id.

      AFFIRMED.




                                           3                                     12-30294